Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,3-8,13,14,19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3074614 Annequin. Regarding claim 1, Annequin discloses an assembly 10 comprising: a cable  having at least two signal wires and a connector, wherein the connector  comprises at least two elongated inner signal contacts each connected to a wire of the cable, wherein the connector comprises a shielding portion 80,4,5 formed of an inner shield 8 and an outer shield 4,5 and wherein the inner shield at least approximately completely surrounds the wires of the cable and the outer shield at least approximately completely surrounds the inner shield.
Regarding claim 3, a first gap or a first joining region in the inner shield and a second gap or a second joining region in the outer shield are located at different angular positions.
Regarding claim 4, the first gap is formed between peripheral ends of the inner shield.
Regarding claim 5, the second gap is formed between peripheral ends of the outer shield.
Regarding claim 7, the inner shield comprises a second embossment extending towards a space between the wires of the cable, wherein the second embossment extends into the space between the wires of the cable (see fig 10a).
Regarding claim 8, the second embossment of the inner shield and the first embossment of the outer shield are arranged opposite each other and/or extend towards each other.
Regarding claim 13, the inner shield includes peripheral ends extending inwardly towards a center of the inner shield.
Regarding claim 14, the outer shield includes peripheral ends extending inwardly towards a center of the outer shield.
Regarding claim 19, wherein the elongated inner signal contacts comprise a tube-like portion.
Regarding claim 21, the outer shield has a larger diameter than the inner shield.

Allowable Subject Matter
Claims 6, 9-12,15-18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833